Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered February 20, 1996, convicting him of attempted grand larceny in the third degree, criminal mischief in the third degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence. .
*469Ordered that the judgment is affirmed.
Contrary to the defendant’s claim that we are required to apply a “moral certainty” standard of review, “[generally, including a circumstantial evidence case, ‘the standard of [appellate] review in determining whether the evidence before the jury was legally sufficient to support a finding of guilt beyond a reasonable doubt is whether the evidence, viewed in the light most favorable to the People, could lead a rational trier of fact to conclude that the elements of the crime had been proven beyond a reasonable doubt’ * * * [T]he test for appellate review * * * is the same for both direct and circumstantial evidence” (People v Rossey, 89 NY2d 970, 971-972, quoting People v Cabey, 85 NY2d 417, 420-421; see also, People v Norman, 85 NY2d 609, 620).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Ritter, Goldstein and Luciano, JJ., concur.